Exhibit 10.1

AMENDMENT NUMBER ONE

TO THE

MARKETAXESS HOLDINGS INC. 2012 INCENTIVE PLAN

AS AMENDED AND RESTATED EFFECTIVE JUNE 7, 2016

The MarketAxess Holdings Inc. 2012 Incentive Plan (Amended and Restated
Effective June 7, 2016) (the “Plan”) is hereby amended, effective as of
April 19, 2017, as follows:

 

  1. Section 4.4 of the Plan is hereby amended and restated in its entirety to
read as follows:

“Minimum Restriction and Vesting Period. Notwithstanding any other provision of
the Plan to the contrary, effective as of the Restatement Date, with respect to
any Award of Restricted Stock, Performance Shares, Performance Units, or Other
Stock-Based Award which by its terms does not require the recipient of the Award
to pay a per share exercise price or purchase price equal to the Fair Market
Value of the underlying Common Stock at the grant date, including restricted
stock units (collectively, “Full-Value Awards”), (i) the Restriction Period with
respect to any such Award of Restricted Stock, (ii) the Performance Period with
respect to any such Award of Performance Shares, (iii) the Performance Cycle
with respect to any such Award of Performance Units and (iv) the vesting period
with respect to any such Other Stock-Based Award (including restricted stock
units) that is payable in shares of Common Stock granted on or after such date
shall be no less than (A) one year, if the lapsing of restrictions or vesting of
the Full-Value Award is based (in whole or in part) on the attainment of one or
more Performance Goals, and (B) three years, if the lapsing of restrictions or
vesting of the Full-Value Award is based solely on the continued performance of
services by the Participant (with the restrictions thereto lapsing or the
Full-Value Award commencing vesting on or after the first anniversary of the
date of grant (the “First Anniversary Date”) as to (x) one-third (1/3rd) of the
Common Stock subject thereto as of the First Anniversary Date, and (y) no more
than an additional one-third (1/3rd) of the Common Stock subject thereto as of
each anniversary following the First Anniversary Date, measured on a cumulative
basis). In addition, notwithstanding any other provision of the Plan to the
contrary, effective as of the Restatement Date, with respect to any Appreciation
Award (including Stock Options and Stock Appreciation Rights), such Appreciation
Award shall commence vesting on or after the First Anniversary Date as to
(x) one-third (1/3rd) of the Common Stock subject thereto as of the First
Anniversary Date, and (y) no more than an additional one-third (1/3rd) of the
Common Stock subject thereto as of each anniversary following the First
Anniversary Date, measured on a cumulative basis. Notwithstanding the foregoing,
(a) the Committee may (at the time of grant or thereafter) provide for the
earlier lapsing of restrictions or the vesting of any Award in the event of a
Change of Control, a Participant’s retirement, death or Disability, or a
Participant’s Termination by the Company without Cause or by the Participant for
Good Reason, and (b) subject to the limitations set forth in Section 4.1(a),
Awards may be granted that are not subject to the foregoing limitations with
respect to up to five percent (5%) of the total number of Shares reserved for
Awards under the Plan.”

 

  2. Section 4.5 of the Plan is hereby amended and restated in its entirety to
read as follows:

“Dividends and Dividend Equivalents. Notwithstanding any other provision of the
Plan to the contrary, any rights granted hereunder to a Participant under an
Award granted on or after the Restatement Date to receive or retain dividends or
dividend equivalents with respect to the shares of Common Stock underlying any
Full-Value Award or Appreciation Award (including Stock Options and Stock
Appreciation Rights) shall be subject to the same vesting and/or forfeiture
conditions (performance-based, service-based or otherwise) as are applicable to
such Full-Value Award or Appreciation Award (as applicable).”



--------------------------------------------------------------------------------

  3. Except as specifically amended hereby, the Plan is hereby ratified and
confirmed in all respects and remains in full force and effect.

************************************

I hereby certify that the foregoing Amendment Number One to the MarketAxess
Holdings Inc. 2012 Incentive Plan (Amended and Restated Effective June 7, 2016)
was duly adopted by the Board of Directors of MarketAxess Holdings Inc. on
April 19, 2017.

Executed this 19th day of April, 2017

 

By:

 

/s/ Scott Pintoff

  Name:   Scott Pintoff   Title:   General Counsel and Corporate Secretary

 

 

2